Case 1:18-cv-00666-MN Document 18 Filed 10/18/18 Page 1 of 12 PageID #: 269




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



TRIMED, INC.,

               Plaintiff,
                                                   C.A. No. l 8-666-MN
       V.

ARTHREX, INC.,                                     JURY TRIAL DEMANDED

               Defendant.


                             [PROPOSED] SCHEDULING ORDER




initial Rule 16(b) geheduliRg cm:iki:eru;e.p&Sl:lanHt>tec~I-Rule ·l6;l(b), and the parties having

determined after discussion that the matter cannot be resolved at this juncture by settlement,

voluntary mediation, or binding arbitration;

       IT IS HEREBY ORDERED that:

        l.     Rule 26(a)(I) Initial Disclosures and E-Discovery Default Standard. Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(I) within five (5) days of the date the Court enters this

Order. If they have not already done so, the patties are to review the Court's Default Standard for

Discovery, Including Discovery of Electronically Stored Information ("ESI"), which is posted at

http://www.ded.uscomis.gov (see Other Resources, Default Standards for Discovery) and is

incorporated herein by reference.

       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before April 1, 2019.
Case 1:18-cv-00666-MN Document 18 Filed 10/18/18 Page 2 of 12 PageID #: 270




       3.      Application to Court for Protective Order. Should counsel find it will be necessary

to apply to the Court for a protective order specifying terms and conditions for the disclosure of

confidential information, counsel should confer and attempt to reach an agreement on a proposed

form of order and submit it to the Court within ten (10) days from the date the Court enters this

Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel

must follow the provisions of Paragraph 8(g) below.

       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the
               disclosure of information in this case, the Couti does not intend to
               preclude another court from finding that information may be
               relevant and subject to disclosure in another case. Any person or
               party subject to this order who becomes subject to a motion to
               disclose another paiiy's information designated "confidential" [the
               parties should list any other level of designation, such as "highly
               confidential," which may be provided for in the protective order]
               pursuant to this order shall promptly notify that party of the motion
               so that the party may have an opportunity to appear and be heard on
               whether that information should be disclosed.

       4.      Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted version

of any sealed document shall be filed electronically within seven (7) days of the filing of the

sealed document.

       5.      Coutiesy Copies. Other than with respect to "discovery matters," which are

governed by paragraph 8(g), and the final pretrial order, which is governed by paragraph 18, the

parties shall provide to the Court two (2) courtesy copies of all briefs and one (1) coutiesy copy

of any other document filed in support of any briefs (i.e., appendices, exhibits, declarations,

affidavits etc.). This provision also applies to papers filed under seal. All coutiesy copies should

be double-sided.




                                                 2
Case 1:18-cv-00666-MN Document 18 Filed 10/18/18 Page 3 of 12 PageID #: 271




      6.      ADR Process. This matter is referred to a magistrate judge to explore the possibility

of alternative dispute resolution.

       7.      Disclosures. Absent agreement among the parties, and approval of the Court:

               (a)       By October 31, 2018 Plaintiff shall identify the accused product(s),

including accused methods and systems, and its damages model, as well as the asserted patent(s)

that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for

each asserted patent.

               (b)       By December 7, 2018 Defendant shall produce core technical documents

related to the accused product(s), sufficient to show how the accused product(s) work(s),

including but not limited to non-publicly available operation manuals, product literature,

schematics, and specifications. Defendant shall also produce sales figures for the accused

product(s).

               (c)      By January 11, 2019 Plaintiff shall produce an initial claim chart relating

each known accused product to the asserted claims each such product allegedly infringes.

               (d)       By February 15, 2019 Defendant shall produce its initial invalidity

contentions for each asserted claim, as well as the known related invalidating references.

               (e)      By October 18, 2019 Plaintiff shall provide final infringement contentions.

               (t)       By November 15, 2019 Defendant shall provide final invalidity contentions.

       8.      Discovery. Unless otherwise ordered by the Court or agreed to by parties, the

limitations on discovery set fotih in the Federal Rules shall be strictly observed.

              (a)       Fact Discovery Cut Off. All fact discovery in this case shall be initiated so

      that it will be completed on or before November 22, 2019.




                                                   3
Case 1:18-cv-00666-MN Document 18 Filed 10/18/18 Page 4 of 12 PageID #: 272




               (b)      Document Production. Document production shall be substantially

complete by April 7, 2019.

               (c)     Requests for Admission. A maximum of 30 requests for admission are

permitted for each side, excluding admissions pertaining to document authentication.

                (d)     Interrogatories.

                        1.     A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

                        11.   The Court encourages the patties to serve and respond to contention

interrogatories early in the case. In the absence of agreement among the parties, contention

interrogatories, if filed, shall first be addressed by the patty with the burden of proof. The

adequacy of all interrogatory answers shall be judged by the level of detail each party provides

(i.e., the more detail a patty provides, the more detail a patty shall receive).

               (e)      Depositions.

                        i.      Limitation on Hours for Deposition Discovery. Each side is limited

to a total of 50 hours of taking fact witness testimony by deposition upon oral examination.

                        ii.     Location of Depositions. Any patty or representative (officer,

director, or managing agent) of a patty filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Comt. A defendant who becomes a

counterclaimant, cross-claimant, or third-patty plaintiff shall be considered as having filed an

action in this Court for the purpose of this provision.




                                                   4
Case 1:18-cv-00666-MN Document 18 Filed 10/18/18 Page 5 of 12 PageID #: 273




               (f)     Disclosure of Expert Testimony.

                       i.      Expert Reports. For the party who has the initial burden of proof on

the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or

before December 13, 2019. The supplemental disclosure to contradict or rebut evidence on the

same matter identified by another party is due on or before January 17, 2020. Reply expe11

repmis from the party with the initial burden of proof are due on or before February 7, 2020. No

other expe1i repmis will be permitted without either the consent of all parties or leave of the

Comi. Along with the submissions of the expert repo1is, the patties shall advise of the dates and

times of their expe1is' availability for deposition. Expe1i Depositions are to be completed by

March 6, 2020.

                       11.    Expe11 Repmi Supplementation. The parties agree they will permit

expe1i declarations to be filed in connection with motions briefing (including case-dispositive

motions).

                       Ill.    Objections to Expe1i Testimony. To the extent any objection to

expe1i testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be

made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court. Briefing on such motions is subject to the page limits set out in

connection with briefing of case dispositive motions.

               (g)     Discovery Matters and Disputes Relating to Protective Orders.

                       i.      Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.

                       ii.     Should counsel find, after a reasonable effort pursuant to D. Del.

L.R. 7.1.1. that they are unable to resolve a discovery matter or a dispute relating to a protective


                                                  5
Case 1:18-cv-00666-MN Document 18 Filed 10/18/18 Page 6 of 12 PageID #: 274




order, the paiiies involved in the discovery matter or protective order dispute shall contact the

Court's Judicial Administrator to schedule an argument.

                        iii.   On a date to be set by separate order, generally not less than forty-

eight (48) hours prior to the conference, the party seeking relief shall file with the Cami a letter,

not to exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a

date to be set by separate order, but generally not less than twenty-four (24) hours prior to the

conference, any party opposing the application for relief may file a letter, not to exceed three (3)

pages, outlining that party's reasons for its opposition.

                        iv.    Each party shall submit two (2) courtesy copies of its discovery

letter and any attachments.

                       v.      Should the Cami find further briefing necessary upon conclusion of

the conference, the Court will order it. Alternatively, the Cami may choose to resolve the dispute

prior to the conference and will, in that event, cancel the conference.

       9.      Motions to Amend/ Motions to Strike.

               (a)     Any motion to amend (including a motion for leave to amend) a pleading

or any motion to strike any pleading or other document shall be made pursuant to the discovery

dispute procedure set fo1ih in Paragraph 8(g), above.

               (b)     Any such motion shall attach the proposed amended pleading as well as a

"blackline" comparison to the prior pleading or attach the document to be stricken.

        I 0.   Claim Construction Issue Identification. On March 22, 2019, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint

Claim Construction Chart to be submitted two weeks prior to service of the opening claim


                                                  6
Case 1:18-cv-00666-MN Document 18 Filed 10/18/18 Page 7 of 12 PageID #: 275




construction brief. The parties' Joint Claim Construction Chart should identify for the Court the

term(s)/phrase(s) of the claim(s) in issue, and should include each party's proposed construction

of the disputed claim language with citation(s) only to the intrinsic evidence in support of their

respective proposed constructions. A copy of the patent(s) in issue as well as those portions of

the intrinsic record relied upon shall be submitted with this Joint Claim Construction Chart. In

this joint submission, the parties shall not provide argument.

       11.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on April 19, 2019. The Defendant shall serve, but not file, its

answering brief, not to exceed 30 pages, on May 17, 2019. The Plaintiff shall serve, but not file,

its reply brief, not to exce~d 20 pages, on June 7, 2019. The Defendant shall serve, but not file,

its sur-reply brief, not to exceed 10 pages, on June 28, 2019. No later than July 10, 2019, the

parties shall file a Joint Claim Construction Brief. The parties shall copy and paste their unfiled

briefs into one brief, with their positions on each claim term in sequential order, in substantially ·

the form below.

                          JOINT CLAIM CONSTRUCTION BRIEF

I.     Agreed-Upon Constructions

II.    Disputed Constructions

       [TERM 1]

               1.      Plaintiffs Opening Position

               2.      Defendant's Answering Position

               3.      Plaintiffs Reply Position

               4.      Defendant's Sur-Reply Position

       [TERM 2]

               1.      Plaintiffs Opening Position



                                                   7
 Case 1:18-cv-00666-MN Document 18 Filed 10/18/18 Page 8 of 12 PageID #: 276




                2.      Defendant's Answering Position

                3.      Plaintiffs Reply Position

                4.      Defendant's Sur-Reply Position

 The parties need not include any general summaries of the law relating to claim construction. If

 there are any materials that would be submitted in an index, the patties shall submit them in a

 Joint Appendix.

        12.                                                                     July_?u, 2019, the

Court will hear argument on claim construction. The parties shall notify the Court, by joint letter

submission, no later than the date on which their joint claim construction brief is filed: (i) whether

they request leave to present testimony at the hearing; and (ii) the amount of time they are

requesting be allocated to them for the hearing.

        Provided that the patties comply with all pottions of this Scheduling Order, and any other

 orders of the Court, the parties should anticipate that the Court will issue its claim construction

 order within sixty (60) days of the conclusion of the claim construction hearing. If the Comt is

 unable to meet this goal, it will advise the patties no later than sixty (60) days after the

 conclusion of the claim construction hearing.

        13.     Supplementation. Absent agreement among the patties, and approval of the Court,

no later than October 11, 2019 the parties must finally supplement, inter alia, the identification of

all accused products and of all invalidity references.

       14.      Case Dispositive Motions. All case dispositive motions, an opening brief, and

affidavits, if any, in support of the motion shall be served and filed on or before April 3, 2020.

Briefing will be presented pursuant to the Court's Local Rules, as modified by this Order.

                (a)     No early motions without leave. No case dispositive motion under Rule 56

 may be filed more than ten (10) days before the above date without leave of the Court.


                                                   8
 Case 1:18-cv-00666-MN Document 18 Filed 10/18/18 Page 9 of 12 PageID #: 277




                (b)     Page limits combined with Daubett motion page limits. Each patty is

 permitted to file as many case dispositive motions as desired provided, however, that each SIDE

 will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40

 pages for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of

 the number of case dispositive motions that are filed. In the event that a party files, in addition to

 a case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an

 expett's testimony, the total amount of pages permitted for all case dispositive and Daubett

 motions shall be increased to 50 pages for all opening briefs, 50 pages for all answering briefs,

 and 25 pages for all reply briefs for each SIDE. 1

         15.    Applications by Motion. Except as otherwise specified herein, any application to

 the Court shall be by written motion. Any non-dispositive motion should contain the statement

 required by Local Rule 7 .1.1.

         16.    Motions in Limine. Motions in limine shall not be separately filed. All in limine

 requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

 be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

 request and any response shall contain the authorities relied upon; each in limine request may be

 supported by a maximum of three (3) pages of argument, may be opposed by a maximum of three

 (3) pages of argument, and the side making the in limine request may add a maximum of one (I)

 additional page in reply in support of its request. If more than one patty is supporting or

 opposing an in limine request, such suppott or opposition shall be combined in a single three (3)

 page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered


 1 The patties must work together to ensure that the Court receives no more than a total of
250 pages (i.e., 50 + 50 + 25 regarding one side's motions, and 50 + 50 + 25 regarding the other
side's motions) of briefing on all case dispositive motions and Daubert motions that are covered
by this scheduling order and any other scheduling order entered in any related case that is
proceeding on a consolidated or coordinated pretrial schedule.

                                                  9
Case 1:18-cv-00666-MN Document 18 Filed 10/18/18 Page 10 of 12 PageID #: 278




    by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

    permitted by the Court.                  A. ,., \
            17.       Pretrial Conference. On~~
                                                     6,2020, the Court will hold a pretrial
                                                                             otherwise ordered by the

    Comi, the parties should assume that filing the pretrial order satisfies the pretrial disclosure

    requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the

    joint proposed final pretrial order in compliance with Local Rule 16.3(c) and the Court's

    Preferences and Procedures for Civil Cases not later than seven (7) days before the pretrial

    conference. Unless otherwise ordered by the Court, the patiies shall comply with the timeframes

    set forth in Local Rule 16.3(d)(l)-(3) for the preparation of the joint proposed final pretrial order.

            The patiies shall provide the Court two (2) courtesy copies of the joint proposed final

    pretrial order and all attachments.

            18.       Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

    tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1 the parties should file (i) proposed

    voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

    forms three (3) business days before the final pretrial conference. This submission shall be

    accompanied by a courtesy copy containing electronic files of these documents, in Microsoft

    Word format, which may be submitted by e-mail to mn_civil@ded.uscourts.gov.

S         . 19.      Trial. This matter is scheduled for a .2.. dai,Cii~;-1,eginning at 9:00 a.m. on

~                 2020, with the subsequent trial days beginning at 9:00 a.m. Until the case is submitted

to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed,

as counsel will be allocated a total number of hours in which to present their respective cases.

           20.       Judgment on Verdict and Post-Trial Status Repoti. Within seven (7) days after a

jury returns a verdict in any portion of a jury trial, the patiies shall jointly submit a form of order


                                                        10
Case 1:18-cv-00666-MN Document 18 Filed 10/18/18 Page 11 of 12 PageID #: 279




to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

indicating among other things how the case should proceed and listing any post-trial motions

each party intends to file.

         21.    Post-Trial Motions. Unless othe1wise ordered by the Court, all SIDES are limited

to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and IO pages ofreply

briefs relating to any post-trial motions filed by that side, no matter how many such motions are

filed.




                                                      UNITED SLJ A TES DISTRICT JUDGE




                                                 11
Case 1:18-cv-00666-MN Document 18 Filed 10/18/18 Page 12 of 12 PageID #: 280




                                   Chart of All Relevant Deadlines

                              EVENT                                      DEADLINE
  Plaintiff to identify accused product(s) and asse1ted               October 31, 2018
  patent(s)
 Defendant to produce core technical documents                       December 7, 2018

 Plaintiff to produce initial infringement claim charts              January 11, 2019
 Defendant to produce initial invalidity contentions                 February 15, 2019
 Patties exchange a list of claim terms and proposed                  March 22, 2019
 constructions
 Deadline to join parties or amend pleadings                           April 1, 2019

  Substantial completion of document production                        April 7, 2019
 Plaintiff to serve opening claim construction brief                   April 19, 2019
 Defendant to serve answering claim construction brief                 May 17, 2019
 Plaintiff to serve reply claim construction brief                      June 7, 2019
 Defendant to serve sur-reply claim construction brief                 June 28, 2019
 Patties file joint claim construction brief                           July 10, 2019
 Claim construction hearing                                            July ::(2, 2019
  Deadline for final supplementation                                  October 11, 2019
 Plaintiff to provide final infringement contentions                  October 18, 2019
 Defendant shall provide final invalidity contentions                November 15, 2019
 Fact Discovery cut off                                              November 22, 2019
 Initial expert repo1ts                                              December 13, 2019
 Rebuttal expert reports                                             January 17, 2020
 Reply expe1t repmts                                                 February 7, 2020
 Expert Discovery cut off                                              March 6, 2020
 Case dispositive motions                                              April 3, 2020
 Pretrial conference
                                Au~     ~L~wo q ·?:i::J aJ'()-Jtily _, 20%0
 Trial
                    'Sr)~ \Ll~JC8()                           --S·tftrting on-~ust-·-", 2020-

                               c\a~I -_JU (L -1~(' \ a_\
                          I

                          s

                                                 12
